Citation Nr: 1728129	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to service connection for temporomandibular joint disorder, to include as secondary to PTSD with major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her March 2014 substantive appeal (via VA Form 9), the Veteran requested a central office hearing before a Veterans Law Judge.  An April 2017 letter informed her of the time and place of her hearing; however, in June 2017, prior to the date of the hearing, she informed VA that she would not be able to attend a hearing in Washington, D.C. and asked that she instead be scheduled for a videoconference hearing at a local VA office.  Remand is required to schedule a videoconference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at a local VA office.  The Veteran must be provided written notice of the hearing in accordance with 38 C.F.R. § 20.704(b), and a copy of the notice should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




